PER CURIAM.
Appellant’s decedent filed a complaint alleging that he had suffered injuries as a result of negligence by the appellees. The appellee’s motions to dismiss the complaint for failure to state a cause of action were granted, and the complaint was dismissed with prejudice. The trial court’s order did not set forth any deficiency in the complaint upon which the trial court relied in entering its order.
Upon review of the complaint, we find that each essential allegation for stating a cause of action on a theory of negligence has been sufficiently set forth in the corn-*376plaint. Accordingly, we reverse the order dismissing the complaint with prejudice, and we remand this cause to the trial court for further proceedings in accordance with this opinion.
ZEHMER, MINER and ALLEN, JJ., concur.